996 F.2d 310
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William C. FOSS, Plaintiff-Appellant,v.STATE OF KANSAS, Defendant-Appellee.
No. 93-3020.
United States Court of Appeals, Tenth Circuit.
May 26, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.
ORDER AND JUDGMENT*
SETH, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  Tenth Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Appellant William C. Foss appeals the order of the United States District Court for the District of Kansas granting Appellee State of Kansas' motion to dismiss for lack of subject matter jurisdiction.   For the reasons stated below, we affirm.


3
Appellant had filed an action alleging malpractice and fraud against his attorney in state district court.   The state district court granted summary judgment against Appellant, and the court of appeals affirmed.   The Kansas Supreme Court denied review.


4
Appellant subsequently brought this claim against the State of Kansas in federal district court, alleging that the State of Kansas violated his Seventh and Fourteenth Amendment rights by denying him a jury trial.   The court granted the State's motion to dismiss on Eleventh Amendment grounds.

The Eleventh Amendment provides:

5
"The Judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign State."


6
U.S. Const.Amend. 11.   Although Appellant is a citizen of Kansas, the Eleventh Amendment has been construed to bar suits against a state by its own citizens.   Meade v. Grubbs, 841 F.2d 1512 (10th Cir.).   See also, Hans v. Louisiana, 134 U.S. 1.


7
Because the State of Kansas is protected by the immunity provided by the Eleventh Amendment, we are jurisdictionally barred from hearing Appellant's claim.


8
Accordingly, the order of the District Court for the District of Kansas is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3